     Case 2:20-cv-01126-PSG-JPR Document 25 Filed 12/01/20 Page 1 of 2 Page ID #:113




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
                                                                     12/1/2020
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    KEVIN COX                                                    JS-6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      KEVIN COX,                                        Case No.: 2:20-cv-01126 PSG (JPRx)
11
                   Plaintiff,                           Proposed Judgment Re: Default
12                                                      Judgment
13
            vs.
                                                        Date: December 7, 2020
                                                        Time: 01:30 p.m.
14    FLEUREE MOUA D/B/A THE CAJUN                      Courtroom: 6A
15    BAYOU; SUPER HK, LLC; and DOES 1                  Honorable Judge Philip S. Guetierrez
      to 10,
16
                   Defendants.
17
18
19
20
21          Upon review of the court files, the first amended motion for default judgment, the
22    declarations submitted in support of the default judgment, and the evidence presented
23    having been fully considered, it is hereby ordered and adjudged that plaintiff KEVIN
24    COX shall have JUDGMENT in his favor in the amount of $4,000.00 in statutory
25    damages and $3,640.00 as costs-and-fees award, totaling $7,640.00, against Defendant
26    FLEUREE MOUA D/B/A THE CAJUN BAYOU.
27          Additionally, Defendant FLEUREE MOUA D/B/A THE CAJUN BAYOU is
28    ordered to provide an accessible parking space at the property located at or about 510 S.


                                  Proposed Judgment Re: Default Judgment - 1
     Case 2:20-cv-01126-PSG-JPR Document 25 Filed 12/01/20 Page 2 of 2 Page ID #:114




 1    Glendora Ave., West Covina, California, in compliance with the Americans with
 2    Disabilities Act Accessibility Guidelines.
 3
               12/1/2020
 4    Dated:                                 By:
 5                                                  United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                               Proposed Judgment Re: Default Judgment - 2
